Dibell, J.
This is an action to foreclose a mechanic’s lien. There was a single judgment determining the lien claims of the plaintiff and of the defendant lien claimants and adjudging the priority of certain mortgages The appellant is the assignee after judgment of a defendant lien claimant.
1. A party to an action cannot in the trial court adopt a theory of the cause of action, or of the relative rights of himself and other parties, and obtain findings and judgment in accordance therewith, or invite error in the proceedings, and on appeal complain of the judgment which he sought or of errors which he helped make. Of the correctness of this general doctrine there is no question. Dunnell, Minn. Dig. and 1916 Supp. §§ 401-409; 4 C. J. p. 700, §§ 3606-2609, 2630-2631; 2 R. C. L. 238; Cent. Dig. App. & E. §§ 3402, 3591, et seq.; Dec. Dig. (1st & 2d Ser.) App. & E. §§ 852, 882.
2. This action was brought to foreclose a mechanic’s lien on blocks 1 and 2 in Melin’s Addition to Minneapolis. There were 100 or more lien claimants whose claims aggregated between $60,000 and $70,000.
The statute gives a lien upon the premises improved not exceeding one acre in an incorporated city. G. S. 1913, § 7021. A lienholder who has contributed material or labor to two or more buildings upon adjoining lots may file one statement embracing the whole area or may apportion his demand among the several improvements. G. S. 1913, § 7027. The two blocks adjoined one another except as a street passed between them. The buildings were fiat buildings and were to be constructed and to be operated as one enterprise. Conduits connected them under the street for the purpose of accommodating a common system of plumbing, heating, refrigeration, etc.
The plaintiff filed its lien on parts of blocks 1 and 2. Durgin & Son, to whose right the appellant succeeded by assignment, filed their lien on part of the lots in block 2. Some of the defendants filed on both blocks, others on one block, and still others on a single lot or one or more lots in one block or in the other. The lien claimants and the owner *236appeared at the trial. All parts of both blocks were subject to liens in some amount and the court had jurisdiction to foreclose them. The appellant’s claims of error are fairly embodied in these: (1) That the two blocks exceeded one acre in area and therefore the judgment was erroneous;- (2) that the two blocks were separated by the street and therefore liens covering both blocks, or lots in both blocks, were invalid, and therefore the judgment was erroneous; (3) that in no way could the lien claimants whose liens were filed against less than the two blocks have them spread over both blocks, and therefore the judgment was erroneous.
The situation suggested some troublesome complications. The court saw the situation and called the attention of counsel to-some of the difficulties. It is as clear as a record in a trial can make anything clear that the parties treated the two blocks as one property and the structures upon them as one single enterprise. It is clear that no question was made as to whether the blocks were more than one acre in extent. It is clear that all of the parties intended that the claims of all workmen and ma-terialmen, so far 'as they constituted liens, should be spread over both blocks irrespective of whether the claims had been filed against both or against one, or against one or more lots in either. The owner participated in the trial and he did not then and does not now complain of the result. The parties got just the judgment they wanted. The appellant’s assignors on their own motion obtained judgment determining the amount of their lien and that it extended over both blocks. In their lien filed they claimed a lien only on a part. The judgment determined the rights and priorities of all and adjudged that the mrious liens were “equal and co-ordinate liens” upon both blocks.
3. To such a situation the principle stated in paragraph 1 applies. The appellant cannot urge error in the judgment. He and his code-fendants and the plaintiff have a judgment in accordance with the theory upon which they tried the case, they and the court understood it -so, and their rights are concluded by it.
In noting that the two blocks are in excess of one acre and that the city has an easement for a street between them, so that, to that extent, the two blocks do not join, we are not to be understood as intimating that the foreclosure was not effective, the structure being a single and con*237nected enterprise and the tract being a single one. The principle stated disposes of all the contentions of the appellant and we stop with its application.
Judgment affirmed.